IN THE SUPREME COURT OF PENNSYLVANIA


                               : No. 718
IN RE:
                               :
APPOINTMENTS TO THE CONTINUING : SUPREME COURT RULES
                               :
LEGAL EDUCATION BOARD          :




                                    ORDER


PER CURIAM


         AND NOW, this 18th day of November, 2016, Dusty Elias Kirk, Esquire,

Allegheny County, and Jason E. Matzus, Esquire, Allegheny County, are hereby

appointed as members of the Continuing Legal Education Board for a term of three

years commencing January 1, 2017.